Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 24, 2018

                                         No. 04-18-00522-CV

                         In The Matter Of The Estate Of Hugh Bob Spiller,

                            From the County Court, Menard County, Texas
                                    Trial Court No. 2013-02059A
                              Honorable Joe Loving, Jr., Judge Presiding


                                            ORDER

Sitting:          Sande Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice


           Appellee’s motion to dismiss the appeal is carried with the case.




                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court